Name: COMMISSION REGULATION (EC) No 2450/96 of 20 December 1996 on the supply of white sugar as food aid
 Type: Regulation
 Subject Matter: Asia and Oceania;  Africa;  cooperation policy;  trade policy;  beverages and sugar
 Date Published: nan

 21 . 12. 96 EN Official Journal of the European Communities No L 333/25 COMMISSION REGULATION (EC) No 2450/96 of 20 December 1996 on the supply of white sugar as food aid supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid management and special operations in support of food security ('), and in particular Article 24 ( 1 ) (b) thereof, Whereas the abovementioned Regulation lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated sugar to certain beneficiaries; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (2), as amended by Regulation (EEC) No 790/91 (3); whereas it is necessary to specify the time limits and conditions of HAS ADOPTED THIS REGULATION: Article 1 White sugar shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex . Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable . Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 166, 5 . 7. 1996, p. 1 . (2) OJ No L 204, 25. 7. 1987, p. 1 . (3) OJ No L 81 , 28 . 3 . 1991 , p. 108 . No L 333/26 EN Official Journal of the European Communities 21 . 12. 96 ANNEX LOTS A, B, C, D, E 1 . Operation No ('): 61 /96 (A): 62/96 (B): 63/96 (C); 64/96 (D); 65/96 (E) 2. Programme: 1996 3. Recipient ^): UNRWA, Supply division , Amman Office , PO Box 140157, Amman  Jordan (telex : 21170 UNRWA JC; fax : (962-6)86 41 27) 4 . Representative of the recipient: UNRWA Field Supply and Transport Officer  A+ E: Ashdod : Israel , PO Box 19149, Jerusalem [tel .: (972-2) 589 05 55; telex : 26194 UNRWA IL; fax : 581 65 64]  B: Beirut: Lebanon , PO Box 947, Beirut [tel .: (961-1 ) 212478 4291 ; telex : 00581 150 2564 ULFO; telefax : 212 478 1055]  C: Lattakia: Syria, PO BOX 4313, Damascus, [tel .: (963-11 ) 613 30 35; telex : 412006 UNRWA SY; telefax: 613 30 47]  D: Amman : Jordan , PO Box 484, Amman [tel .: (962-6) 74 19 14/77 22 26; telex: 23402 UNRWAJFO JO: telefax: 74 63 61 ] 5 . Place or country of destination ( 5): A + E : Israel ; B : Lebanon; C: Syria; D: Jordan 6. Product to be mobilized : white sugar 7 . Characteristics and quality of the goods ( 3) (^ (8): See OJ No C 114, 29 . 4. 1991 , p. 1 (V.A.(1 )) 8 . Total quantity (tonnes): 2916 9. Number of lots : 5 (lot A: 1080 tonnes; lot B: 440 tonnes; lot C: 310 tonnes; lot D: 570 tonnes; lot E : 516 tonnes) 1 0 . Packaging and marking (5) (6) (9): see OJ No C 267, 13 . 9 . 1996, p. 1 ( 11 . 2 A.l.b and B.4); see OJ No C 114, 29 . 4 . 1991 , p . 1 (V. A. (3)) Language to be used for the marking: English Supplementary markings : 'NOT FOR SALE' 1 1 . Method of mobilization: sugar produced in the Community in accordance with the sixth sub ­ paragraph of Article 24 ( la) of Council Regulation (EEC) No 1785/81 as follows: A or B sugar (points (a) and (b)) 12 . Stage of supply: A, C, E: free at port of landing  landed B , D: free at destination 13 . Port of shipment:  14 . Port of landing specified by the recipient:  15. Port of landing : A, E : Ashdod; C: Lattakia 16. Address of the warehouse and, if appropriate, port of landing : B : UNRWA warehouse in Beirut, Lebanon ; D: UNRWA warehouse in Amman, Jordan 1 7 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage: 3 to 16 . 2 . 1997 18 . Deadline for the supply: A, C, E : 9 . 3 . 1997; B , D: 16 . 3 . 1997 19 . Procedure for determining the costs of supply: invitation to tender 20 . Date of expiry of the period allowed for submission of tenders: ( 12 noon (Brussels time)) on 6. 1 . 1997 21 . In the case of a second invitation to tender: a) deadline for the submission of tenders : 20 . 1 . 1997 ( 12 noon (Brussels time)) b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 17 . 2 to 2 . 3 . 1997 c) deadline for the supply: A, C, E : 23 . 3 . 1997: B , D: 30 . 3 . 1997 21 . 12. 96 I EN I Official Journal of the European Communities No L 333/27 22. Amount of tendering security: ECU 15 per tonne 23. Amount of delivery security: 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities ('): Bureau de 1 aide alimentaire , Attn . Mr T. Vestergaard, BÃ ¢timent Loi/Wetstraat 130 , bureau 7/46, Rue de la Loi/Wetstraat 200, B-1049 Brux ­ elles/Brussel (tlx : 25670 AGREC B; fax : (32 2) 296 70 03 / 296 70 04) 25. Refund payable on application by the successful tenderer (4): periodic refund applicable to white sugar on 9. 12 . 1996. fixed by Commission Regulation (EC) No 2321 /96 (OJ No L 316, 5 . 12 . 1996, p. 5) No L 333/28 pEN Official Journal of the European Communities 21 . 12. 96 LOT F 1 . Operation No ('): 1206/95 2 . Programme: 1995 3 . Recipient (2): WFP (World Food Programme), via Cristoforo Colombo 426, 1-00145 Roma [tel .: (39-6)57 971 ; telex : 626675 WFP I] 4. Representative of the recipient: to be designated by the recipient 5 . Place or country of destination : Algeria 6 . Product to be mobilized: white sugar 7. Characteristics and quality of the goods (3) I7) (s): see OJ No C 114, 29. 4 . 1991 , p. 1 (V. A. ( 1 )) 8 . Total quantity (tonnes): 285 9 . Number of lots: 1 10 . Packaging and marking (5) (6): see OJ No C 267, 13 . 9 . 1996, p. 1 (1 1 . 2 A. l.b and B.4) see OJ No C 114, 29 . 4. 1991 , p. 1 (V. A. (3)) Language to be used for the marking: French 1 1 . Method of mobilization : sugar produced in the Community in accordance with the sixth subpara ­ graph of Article 24 ( la) of Council Regulation (EEC) No 1785/81 as follows : A or B sugar (points (a) and (b)) 12. Stage of supply: free at port of shipment 13 . Port of shipment:  14. Port of landing specified by the recipient:  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing:  17. Period for making the goods available at the port of shipment: 27 . 1 to 16 . 2 . 1997 18 . Deadline for the supply:  19 . Procedure for determining the costs of supply: invitation to tender 20 . Date of expiry of the period allowed for submission of tenders: 12 noon (Brussels time) on 6 . 1 . 1997 21 . In the case of a second invitation to tender: a) deadline for the submission of tenders : 20 . 1 . 1997 ( 12 noon (Brussels time)) b) period for making the goods available at the port of shipment: 10 . 2 . to 2. 3 . 1997 c) deadline for the supply:  22. Amount of tendering security: ECU 15 per tonne 23. Amount of delivery security: 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities ('): Bureau de laide alimentaire , Attn . Mr T. Vestergaard , BÃ ¢timent Loi 130, bureau 7/46, Rue de la Loi/ Wetstraat 200 , B-1049 Bruxelles/Brussel ( tlx : 25670 AGREC B; fax : (32-2) 296 70 03 / 296 70 04) 25 . Refund payable on application by the successful tenderer (4): periodic refund applicable to white sugar on 9. 12 . 1996, fixed by Commission Regulation (EC) No 2321 /96 (OJ No L 316, 5 . 12 . 1996, p. 5) 21 . 12. 96 TEN Official Journal of the European Communities No L 333/29 Notes: (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation , in the Member State concerned, have not been exceeded . The radioactivity certificate must indicate the caesium- 134 and - 137 and iodine- 131 levels . (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. The amount of the refund shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities . The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108 , 1.5 . 1993 , p. 106), as last amended by Regulation (EC) No 1482/96 (OJ No L 188 , 27. 7. 1996, p. 22), shall not apply to this amount. (*) Notwithstanding OJ No C 114, point VA (3) (c) is replaced by the following: ' the words "European Community"'. (6) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ (^ The rule provided at the second indent of Article 18 (2) (a) of Regulation (EEC) No 2103/77 (OJ No L 246, 27 . 9 . 1977, p. 12) is binding for determination of the sugar category. (s) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following document:  health certificate . (9) Shipment to take place in 20-foot containers : Lots A, C and E: The contracted shipping terms shall be considered full liner terms (liner in/liner out) free port of landing container yard and is understood to cover 15 days  Saturdays , Sundays and official public and religious holidays excluded  free of container detention charges at the port of discharge taken from the day/time of the arrival of the vessel . The 15 day period should be clearly marked on the bill of lading. Bona fide detention charges levied in respect of container detention(s) excess of the said 15 days as detailed above will be born by UNRWA. UNRWA shall not pay/not be charged any container deposit fees . After take-over of the goods at the delivery stage , the recipient will bear all costs of shifting the containers for destuffing outside the port area and of returning them to the container yard . Ashdod: consignment to be stowed in 20-foot containers containing not more than 17 tonnes each , net.